DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 19-25, 27-28, 33-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Song (US 2012/0086654).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 19, Song discloses a display device (see figures 2A-2C, for instance), comprising: a thin film transistor (T); a gate line (110) electrically connected to the thin film transistor; a data line (120) electrically connected to the thin film transistor; a pixel electrode (130) electrically connected with the thin film transistor via a first contact hole (opening within 125 which 130 and 124 make contact); a touch sensing electrode (141) corresponding to the pixel electrode and insulated from the pixel electrode; and a sensing line (160) electrically connected with the touch sensing electrode via a second contact hole (151), wherein the data line (120) and the gate line (110) overlap (at intersection of 110 and 120) with the sensing line (160), and wherein one of the data line and the gate line (110) is parallel to the sensing line (160).
Regarding claim 20, Song discloses the display device of claim 19, wherein the first contact hole is positioned adjacent to the thin film transistor (T), and the second contact hole (151) is positioned adjacent to the thin film transistor (see fig. 2A).
Regarding claim 21, Song discloses the display device of claim 19, wherein the sensing line (see figure 3A, element 170) is parallel to the data line (120).
Regarding claim 22, Song discloses the display device of claim 19, wherein the data line is formed in a curved-line shape (since a straight line is mathematically a flat curve) and is parallel to the sensing line (170, figure 3A).
Regarding claim 23, Song discloses the display device of claim 19, wherein the sensing line (160) overlaps with the touch sensing electrode (140).
Regarding claim 24, Song discloses the display device of claim 19, wherein the pixel electrode (130) includes a slit (145) that overlaps with the touch sensing electrode (140).
Regarding claim 25, Song discloses the display device of claim 24, wherein the sensing line (170, fig. 3A) is parallel to the slit (145) of the pixel electrode (130).
Regarding claim 27, Song discloses the display device of claim 19, wherein the second contact hole (151) is spaced apart (since 151 is located on a layer vertically separated by a space from 110) from the gate line (110).
Regarding claim 28, Song discloses the display device of claim 27, wherein the second contact hole (151) overlaps with the data line (120) adjacent (at intersection of 110 and 120) to the thin film transistor (T).
Regarding claim 33, Song discloses the display device of claim 19, wherein the sensing line (160) is parallel to the gate line (110).
Regarding claim 34, Song discloses the display device of claim 33, wherein the gate line (110) is formed in a straight-line shape, and wherein the data line (120) is formed in a curved-line shape or in a straight-line shape.
Regarding claim 36, Song discloses the display device of claim 33, wherein the second contact hole (151) is spaced apart (via layer 125 intervening) from the gate line (110).
Regarding claim 37, Song discloses the display device of claim 36, wherein the second contact hole (151) overlaps with the data line (120) adjacent (at intersection of 110, 120) to the thin film transistor (T).

Allowable Subject Matter
Claims 26, 29-32, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, Song discloses the display device of claim 19, wherein the thin film transistor (T) includes a source electrode (122) and a drain electrode (124), wherein the first contact hole (where 130 contacts 124) overlaps with the drain electrode (124) of the thin film transistor. However, Song does not expressly disclose wherein the second contact hole overlaps with the source electrode of the thin film transistor, nor would it have been obvious to do so in combination.
Regarding claim 29, Song discloses the display device of claim 27. However, Song does not expressly disclose wherein the second contact hole is disposed in parallel to the first contact hole with a semiconductor layer of the thin film transistor therebetween, nor would it have been obvious to do so in combination.
Regarding claims 30 and 31, Song discloses the display device of claim 19, wherein the thin film transistor (T) includes a semiconductor layer (117). However, Song does not expressly disclose the semiconductor layer of the thin film transistor overlaps with the sensing line, or wherein the sensing line is formed in a size corresponding to a size of the semiconductor layer of the thin film transistor, nor would it have been obvious to do so in combination.
Regarding claim 32, Song discloses the display device of claim 19. However, Song does not expressly disclose wherein the sensing line and the pixel electrode are formed at the same layer, nor would it have been obvious to do so in combination.
Regarding claim 35, Song discloses the display device of claim 33, wherein the thin film transistor (T) includes a source electrode (122) and a drain electrode (124), wherein the first contact hole overlaps with the drain electrode (124) of the thin film transistor. However, Song does not expressly disclose wherein the second contact hole overlaps with the source electrode of the thin film transistor, nor would it have been obvious to do so in combination.
Regarding claim 38, Song discloses the display device of claim 36. However, Song does not expressly disclose wherein the second contact hole is disposed in parallel to the first contact hole with a semiconductor layer of the thin film transistor therebetween, nor would it have been obvious to do so in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/2/2022